Title: To Thomas Jefferson from Albert Gallatin, 14 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     14 Ap. 08
                  
                  I send 35 applications for dispatching vessels in ballast referred by the collectors.
                  They are principally either for greater tonnage, or because the proofs are not complete.
                  In support of the first class it is urged in some cases that the applicants own no vessel of a smaller size; and in almost every instance that rum & molasses are the only articles which can be brought from the British islands & the only ones which can now be sold here without loss. I do not perceive much danger in giving permissions to the extent required for bringing those articles.
                  In relation to the species of proof, there are several cases where it is nearly complete; and others, such as the St. Croix   recommended by Mr Shee, where from the nature of the trade, no letter can be obtained. It is however difficult to fix any general rule on that point.
                  There are some specific cases where I must refer to the applications themselves. That of Stiles of Baltimore for leave to go to Havannah & Vera Cruz is I think reasonable. That mode is safer & requires less tonnage. Those of Dillon & Denton of same place being discountenanced by the Collector ought I think to be rejected. Mr Gelston having subjoined no opinion, it would be proper to qualify any permission there, by adding that if he is not satisfied or suspects fraud it must not be granted.
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               